                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    GOPHER PROTOCOL, INC.,                               Case No. 2:19-CV-1039 JCM (BNW)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     DISCOVER GROWTH FUND, LLC,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Gopher Protocol, Inc. v. Discover Growth
               14     Fund, LLC, case number 2:19-cv-01039-JCM-BNW.
               15            On November 13, 2019, plaintiff Gopher Protocol, Inc. (“Gopher”) filed an emergency
               16     motion for contempt (ECF No. 29) against defendant Discover Growth Fund, LLC (“Discover”)
               17     for failure to comply with the preliminary injunction this court entered on July 18, 2019 (ECF
               18     No. 28).     The preliminary injunction bars Discover “from selling, foreclosing upon,
               19     encumbering, dissipating, or otherwise transferring” any of Gopher’s assets pending resolution
               20     of the parties’ arbitration in Gopher Protocol, Inc. v. Discovery Growth Fund, LLC (JAMS Ref.
               21     No. 1260005395). (ECF No. 28).
               22            Gopher contends that Discover is in contempt of the preliminary injunction because
               23     Discover sent Gopher a notice on October 24, 2019 indicating that it intends to sell and dispose
               24     of all of Gopher’s assets at 10:00 a.m. Eastern time on December 2, 2019. (ECF No. 29).
               25     Gopher notes that the parties’ arbitration commenced on November 5, 2019, and that the
               26     arbitrator has set an extended briefing schedule, such that no decision will issue until after the
               27     alleged December 2, 2019 sale date. Id. Gopher requests that the court enjoin the December 2,
               28     2019 sale, and sanction Discover for its alleged contempt of the preliminary injunction. Id.

James C. Mahan
U.S. District Judge
                1            Briefing for Gopher’s emergency motion for contempt (ECF No. 29) will proceed as
                2     follows: Discover’s response is due on or before November 18, 2019; Gopher’s reply is due on
                3     or before November 21, 2019.
                4            DATED November 14, 2019.
                5                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
